DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed 7/29/22.  As directed by the amendment, claims 1, 4, 8, 12, 17, 21 have been amended; claims 2, 3 and 18 has been cancelled.  Claims 1, 4-17 and 19-22 are pending in this application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e),was filed in this application after final rejection. Since this application is eligible for continued examinationunder 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of theprevious Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on4/29/22 has been entered. 

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lovell
US 20180000196 A1 (herein after Lovell) in view of Mallott US 1730466 (herein after Mallott) and YUNG US 6453578 (herein after Yung) and Doerer US 8713818 (herein after Doerer).

Regarding claim 1, Lovell discloses an orthotic device (as seen in annotated Figures 3A and 4) comprising:  a base layer (as seen in annotated Figures 3A and 4)  adapted to extend from a heel counter of a footwear to a toe box of the footwear (as seen in annotated Figures 3A and 4), said base layer having a top surface with a recess that extends from a hindfoot section towards a forefoot section, (as seen in annotated Figures 3A and 4)  a support layer (as seen in annotated Figures 3A and 4)  attached to said base layer (as seen in annotated Figures 3A and 4)  and mating with said recess (as seen in annotated Figures 3A and 4)  (as seen in annotated Figures 3A and 4)  to provide a smooth surface, at an interface between said base layer and said support layer (as seen in annotated Figures 3A and 4), said support layer includes an anterior portion adapted to underlie and support a metatarsal arch of the foot (as seen in annotated Figures 3A and 4)  and a posterior portion adapted to underlie and support the heel (as seen in annotated Figures 3A and 4), said anterior portion having a first cutout along a medial side (as seen in annotated Figures 3A and 4)  and a second cutout along a lateral side (as seen in annotated Figures 3A and 4)  to define a protrusion that extends in an anterior direction and is adapted to underlie a second, third, and fourth metatarsals (as seen in annotated Figures 3A and 4), and a cushion layer covering said top surface of said base layer and said support layer (as seen in annotated Figures 3A and 4), and the cushion layer disposed over the heel cushion (as seen in annotated Figures 3A and 4).

[AltContent: textbox (The cushion layer 22 disposed over the heel cushion.)][AltContent: textbox (Heel cushion)][AltContent: textbox (Cushion layers, 22, 32, 34, 40 )][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: textbox (A heel pad between the support layer and the cushion layer )][AltContent: arrow][AltContent: connector][AltContent: textbox (An orthotic device.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The hole being adapted to underlie the heel. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The base layer having a top surface with a recess that extends from a hindfoot section towards a forefoot section.)][AltContent: arrow][AltContent: textbox (A cushion layer covering said top surface of said base layer and said support layer. )][AltContent: arrow][AltContent: textbox (A second cutout along a lateral side to define a protrusion that extends in an anterior direction and is adapted to underlie a second, third, and fourth metatarsals.)][AltContent: arrow][AltContent: textbox (Support layer)][AltContent: textbox (The anterior portion having a first cutout along a medial side.)][AltContent: textbox (The support layer includes an anterior portion adapted to underlie and support a metatarsal arch of the foot.)]
    PNG
    media_image1.png
    840
    458
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A posterior portion adapted to underlie and support the heel. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A support layer attached to said base layer and mating with said recess.)][AltContent: textbox (An interface between said base layer and said support layer. )][AltContent: arrow][AltContent: textbox (Base layer)]     
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A base layer adapted to extend from a heel counter of a footwear to a toe box of the footwear.)] 
    PNG
    media_image2.png
    304
    559
    media_image2.png
    Greyscale




However, Lovell is silent to said protrusion includes a metatarsal raise for supporting the metatarsal arch.

Mallett discloses said protrusion includes a metatarsal raise for supporting the metatarsal arch (as seen in annotated Figures 1-5).
[AltContent: textbox (The protrusion includes a metatarsal raise for supporting the metatarsal arch.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    631
    568
    media_image3.png
    Greyscale


Mallott is analogous art to the claimed invention in that it provides an orthotic having multiple layers that conform to the sole of the foot.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the insole configuration of Lovell, with the protrusion including a metatarsal raise for supporting the metatarsal arch, as taught by Mallott in order to form an orthotic that is comfortable and contoured to the foot and stays in place when worn.  The modification of the contour and configuration of one orthotic for another would be a simple modification of one known element for another to obtain predictable results, a better fitting more comfortable orthotic when worn.

However, Lovell and Mallott are silent to a heel cushion inserted within a hole and attached to the base layer,  the said base layer having a heel cup for cradling a heel of a foot, the heel cushion and extending over the hole. 

Yung discloses to a heel cushion inserted within a hole and attached to the base layer (as seen in annotated Figure 2), the said base layer having a heel cup for cradling a heel of a foot (as seen in annotated Figure 2), the heel cushion and extending over the hole (as seen in annotated Figure 2).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The heel cushion and extending over the hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A heel cushion inserted within the hole and attached to said base layer.)]
    PNG
    media_image4.png
    675
    879
    media_image4.png
    Greyscale

Yung is analogous art to the claimed invention in that it provides an orthotic insole having a contoured shape and different areas with different properties.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the support layer of Lovell and Mallott, with heel cup contoured configuration, as taught by Yung in order to form an orthotic that is comfortable, having more padding in specific areas and contoured to the foot and stays in place when worn.  The substitution of the contour and configuration of one orthotic for another would be a simple substitution of one known element for another to obtain predictable results, a better fitting more comfortable orthotic when worn.

However, Lovell, Mallott and Yung are silent to the posterior portion having a hole aligned with a midline extending longitudinally from said support layer, and said hole being adapted to underlie the heel.

Doerer discloses the posterior portion of the support layer having a hole aligned with a midline extending longitudinally from said support layer, and said hole being adapted to underlie the heel (as seen in annotated Figure 6). 

[AltContent: arrow][AltContent: connector][AltContent: textbox (A hole on the top surface of the support layer aligned with a midline extending longitudinally from said support layer.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support Layer)]
    PNG
    media_image5.png
    755
    602
    media_image5.png
    Greyscale


Doerer is analogous art to the claimed invention in that it provides an orthotic with support layer having a hole in the support layer underneath the heel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the insole configuration of Lovell, Mallott, Yung and Doerer, with the posterior portion having a hole aligned with a midline extending longitudinally from said support layer, and said hole being adapted to underlie the heel, as taught by Doerer in order to form an orthotic that provides a location for a pad under the heel region.  The modification of the contour and configuration of one orthotic for another would be a simple modification of one known element for another to obtain predictable results, a more comfortable orthotic with impact absorption in the heel region when worn.

While, Lovell, Mallott, Yung and Doerer do not specifically disclose said base layer having a shore hardness of 70A to 90A; the said support layer having a shore hardness of 80A to 100A; said cushion layer having a shore hardness of 30A and 50A.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the orthotic insole of Lovell, Mallott, Yung and Doerer with a base layer having a shore hardness of 70A to 90A; a said support layer having a shore hardness of 80A to 100A; and a cushion layer having a shore hardness of 30A and 50A, in order to form an orthotic that provides stability during wear, comfort flexibility and resilience when worn.  The modification of the material hardness’s of the layers within the orthotic insole would be a simple modification of one known element for another to obtain predictable results, a better orthotic that provides improved comfort and support during wear. Since it has been held that prior art ranges that include claimed ranges, provide prima facie case of obviousness.  In re Woodruff, 919F 2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).
Regarding claim 4, the modified an orthotic device of the combined references discloses wherein said heel cushion is made of an open-cell foam material (paragraph 0024 and 0027 of Lovell).  
Regarding claim 5, the modified an orthotic device of the combined references discloses wherein said support layer is a shell having a hardness greater than that of said base layer with respect to a durometer shore scale (paragraph 0028 of Lovell).  
Regarding claim 17, Lovell discloses an orthotic device (as seen in annotated Figures 3A and 4) comprising: a base layer (as seen in annotated Figures 3A and 4) adapted to extend from a heel counter (as seen in annotated Figures 3A and 4) of a footwear to a toe box of the footwear (as seen in annotated Figures 3A and 4), said base layer (as seen in annotated Figures 3A and 4) having a top surface (as seen in annotated Figures 3A and 4) with a recess (as seen in annotated Figures 3A and 4) that extends from the hindfoot section towards a forefoot section (as seen in annotated Figures 3A and 4), a support layer inserted into said recess (as seen in annotated Figures 3A and 4) and attached to said base layer (as seen in annotated Figures 3A and 4), said support layer being configured to mate with said recess (as seen in annotated Figures 3A and 4) to provide a smooth surface at an interface between said base layer and said support layer (as seen in annotated Figures 3A and 4), said support layer includes an anterior portion (as seen in annotated Figures 3A and 4) adapted to underlie and support a metatarsal arch of the foot (as seen in annotated Figures 3A and 4) and a posterior portion adapted to underlie and support the heel (as seen in annotated Figures 3A and 4); a cushion layer covering said top surface of said base layer and said support layer (as seen in annotated Figures 3A and 4), said cushion layer being adapted to extend from the heel counter to the toe box (as seen in annotated Figures 3A and 4) and said anterior portion having a first cutout along a medial side (as seen in annotated Figures 3A and 4) and a second cutout along a lateral side to define a protrusion that extends in an anterior direction (as seen in annotated Figures 3A and 4) and is adapted to underlie a second, third, and fourth metatarsals (as seen in annotated Figures 3A and 4), and a heel pad between the support layer and the cushion layer (as seen in annotated Figures 3A and 4).

However, Lovell is silent to said protrusion includes a metatarsal raise for supporting the metatarsal arch.

Mallott discloses said protrusion includes a metatarsal raise for supporting the metatarsal arch (as seen in annotated Figures 1 and 5).

Mallott is analogous art to the claimed invention in that it provides an orthotic having multiple layers that conform to the sole of the foot.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the insole configuration of Lovell, with the protrusion including a metatarsal raise for supporting the metatarsal arch, as taught by Mallott in order to form an orthotic that is comfortable and contoured to the foot and stays in place when worn.  The modification of the contour and configuration of one orthotic for another would be a simple modification of one known element for another to obtain predictable results, a better fitting more comfortable orthotic when worn.

However, Lovell and Mallott are silent to the said base layer having a heel cup for cradling a heel of a foot, the heel cushion extending over the hole.

Yung discloses to the said base layer having a heel cup for cradling a heel of a foot (as seen in annotated Figure 2), the heel cushion extending over the hole (as seen in annotated Figure 2).
.


[AltContent: arrow][AltContent: arrow][AltContent: textbox (The heel cushion and extending over the hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A heel cushion inserted within the hole and attached to said base layer.)]
    PNG
    media_image4.png
    675
    879
    media_image4.png
    Greyscale


Yung is analogous art to the claimed invention in that it provides an orthotic having differing properties without excess weight or mass.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the support layer of Lovell and Mallott, with heel cup contoured configuration, as taught by Yung in order to form an orthotic that is comfortable and contoured to the foot and stays in place when worn.  The substitution of the contour and configuration of one orthotic for another would be a simple substitution of one known element for another to obtain predictable results, a better fitting more comfortable orthotic when worn.

However, Lovell, Mallott and Yung are silent to the posterior portion having a hole aligned with a midline extending longitudinally from said support layer, and said hole being adapted to underlie the heel.

Doerer discloses the posterior portion having a hole aligned with a midline extending longitudinally from said support layer, and said hole being adapted to underlie the heel (as seen in annotated Figure 6). 

Doerer is analogous art to the claimed invention in that it provides an orthotic with support layer having a hole in the support layer underneath the heel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the insole configuration of Lovell, Mallott, Yung and Doerer, with the posterior portion having a hole aligned with a midline extending longitudinally from said support layer, and said hole being adapted to underlie the heel, as taught by Doerer in order to form an orthotic that provides a location for a pad under the heel region.  The modification of the contour and configuration of one orthotic for another would be a simple modification of one known element for another to obtain predictable results, a more comfortable orthotic with impact absorption in the heel region when worn.

While, Lovell, Mallott, Yung and Doerer do not specifically disclose said base layer having a shore hardness of 70A-90A; the support layer having a shore hardness of 80A to 100A; and the cushion layer having a shore hardness of 30A and 50A.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the orthotic insole of Lovell, Mallott, Yung and Doerer with a base layer having a shore hardness of 70A to 90A; a said support layer having a shore hardness of 80A to 100A; and a cushion layer having a shore hardness of 30A and 50A, in order to form an orthotic that provides stability during wear, comfort flexibility and resilience when worn.  The modification of the material hardness’s of the layers within the orthotic insole would be a simple modification of one known element for another to obtain predictable results, a better orthotic that provides improved comfort and support during wear. Since it has been held that prior art ranges that include claimed ranges, provide prima facie case of obviousness.  In re Woodruff, 919F 2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).
Regarding claim 19, the modified an orthotic device of the combined references discloses comprising a heel cushion (as seen in annotated Figure 3 of Lovell); wherein said posterior portion of said support layer includes a hole - 21 – (as seen in annotated Figure 3 of Lovell) aligned with a midline extending longitudinally of said support layer (as seen in annotated Figure 3 of Lovell), said heel cushion being disposed within said opening and being adapted to underlie the heel (as seen in annotated Figure 3 of Lovell).  
Regarding claim 22, the modified an orthotic device of the combined references discloses wherein said protrusion (as seen in annotated Figures 3A of Lovell) has a thickness greater than that of the rest of said support layer (as seen in annotated Figures 1-5 of Mallott).

Claims 6-16 and 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lovell
US 20180000196 A1 (herein after Lovell) in view of Mallott US 1730466 (herein after Mallott), YUNG US 6453578 (herein after Yung), Doerer US 8713818 (herein after Doerer) and Avent US 20100154252 A1 (herein after Avent).
Regarding claim 6, the orthotic device of the combined references discloses all the limitations of claim 6 except they do not disclose wherein said support layer forms a shell made of polypropylene.  
Avent discloses wherein said support layer forms a shell made of polypropylene (Claim 28 of Avent). 
Avent is analogous art to the claimed invention as it relates to orthotic insoles.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the orthotic device of Lovell, Mallott, Yung and Doerer, with a support layer made of polypropylene, as taught by Avent in order to provide more support to the insole but still have some level of resiliency.  The modification of the materials used in the support layer would be a simple modification of one known element for another to obtain predictable results, an orthotic insole that provided the necessary support and flexibility during wear.
Regarding claim 7, the modified an orthotic device of the combined references discloses wherein said base layer (as seen in annotated Figure 4 of Avent) comprises ethylene vinyl acetate (Paragraph 0037, 0078 of Avent).  
Regarding claim 8, the modified an orthotic device of the combined references discloses wherein said base layer (18 of Lovell) has a shore hardness of 70 A to 80A (Paragraph 0037, 0078 of Avent - silicone, polyurethane and EVA – it would be understood that EVA would be capable of having a shore hardness of 70A to 80A– as the Applicant states the use of EVA in the instant Specification).

While, the combined references do not specifically disclose said base layer having a shore hardness of 70A to 80A. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the orthotic insole of the combined references with a base layer having a shore hardness of 70A to 80A; in order to form an orthotic that provides comfort flexibility and resilience when worn.  The modification of the material hardness’s of the layers within the orthotic insole would be a simple modification of one known element for another to obtain predictable results, a better orthotic that provides improved comfort and support during wear. Since it has been held that prior art ranges that include claimed ranges, provide prima facie case of obviousness.  In re Woodruff, 919F 2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).
Regarding claim 9, the modified an orthotic device of the combined references discloses wherein said base layer has a shore hardness equal to or approximately equal to 77A (Paragraph 0037, 0078 of Avent - silicone, polyurethane and EVA – it would be understood that EVA would be capable of having a shore hardness of 77A – as the Applicant states the use of EVA in the instant Specification).
While, the combined references do not specifically disclose said base layer having a shore hardness equal to or approximately equal to 77A.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the orthotic insole of the combined references with a base layer having a shore hardness equal to or approximately equal to 77A; in order to form an orthotic that provides comfort flexibility and resilience when worn.  The modification of the material hardness’s of the layers within the orthotic insole would be a simple modification of one known element for another to obtain predictable results, a better orthotic that provides improved comfort and support during wear. Since it has been held that prior art ranges that include claimed ranges, provide prima facie case of obviousness.  In re Woodruff, 919F 2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).
Regarding claim 10, the modified an orthotic device of the combined references discloses wherein said cushion layer is made of a heat-moldable material that is adapted to conform to the foot upon reaction to heat (Paragraph 0037, 0078 of Avent- silicone, polyurethane and EVA are all capable of being heat-moldable).  
Regarding claim 11, the modified an orthotic device of the combined references discloses wherein said cushion layer comprises ethylene vinyl acetate (EVA) (paragraph 0078 of Avent).  
Regarding claim 12, the modified an orthotic device of the combined references discloses wherein said cushion layer has a shore hardness 40 A to 50 A (Paragraph 0037, 0078 of Avent - silicone, polyurethane and EVA – it would be understood that EVA would be capable of having a shore hardness of 40 A to 50 A – as the Applicant states the use of EVA in the instant Specification).
While, the combined references do not specifically disclose said cushion layer has a shore hardness 40 A to 50 A.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the orthotic insole of the combined references with a cushion layer has a shore hardness 40 A to 50 A; in order to form an orthotic that provides comfort, cushioning, flexibility and resilience when worn.  The modification of the material hardness’s of the layers within the orthotic insole would be a simple modification of one known element for another to obtain predictable results, a better orthotic that provides improved comfort during wear. Since it has been held that prior art ranges that include claimed ranges, provide prima facie case of obviousness.  In re Woodruff, 919F 2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).
Regarding claim 13, the modified an orthotic device of the combined references discloses wherein said support layer includes a middle portion situated between said anterior and posterior portions (as seen in annotated Figure 3A of Lovell), said middle portion includes a curved contour along the medial side of said support layer for supporting a medial arch and a curved contour along the lateral side of said support layer for supporting a lateral arch (as seen in annotated Figure 3 of Lovell).  
Regarding claim 14, the modified an orthotic device of the combined references discloses further comprising a foam layer (paragraph 0077 and 0078 of Avent) disposed over said cushion layer (22 of Lovell), said foam layer providing cushion (paragraph 0077 and 0078 of Avent).  
Regarding claim 15, the modified an orthotic device of the combined references discloses further comprising a mesh fabric disposed over said cushion layer (2, paragraph 0075 of Avent).  
Regarding claim 16, the modified an orthotic device of the combined references discloses wherein said mesh fabric includes an anti-microbial additive, agent, or coating (2, paragraph 0075 of Avent).  
Regarding claim 20, the modified an orthotic device of the combined references discloses wherein said heel cushion is made of an open-cell foam material (paragraph 0078 of Avent).  
Regarding claim 21, the modified an orthotic device of the combined references discloses wherein said base layer comprises ethylene vinyl acetate (EVA) (paragraph 0078 of Avent) and has a shore hardness of at least 70A to 80A (paragraph 0078 of Avent- silicone, polyurethane and EVA – it would be understood that EVA would be capable of having a shore hardness of 70A to 80A – as the Applicant states the use of EVA in the instant Specification); and wherein said cushion layer comprises ethylene vinyl acetate (EVA) (paragraph 0078 of Avent) and has a shore hardness equal to or less than 40A to 50A (paragraph 0078 of Avent - silicone, polyurethane and EVA – it would be understood that EVA would be capable of having a shore hardness of 40A to 50A  – as the Applicant states the use of EVA in the instant Specification).
While, the combined references do not specifically disclose said cushion layer having a shore hardness 40 A to 50 A and the base layer having a shore hardness of at least 70A to 80A.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the orthotic insole of the combined references with cushion layer having a shore hardness 40 A to 50 A and the base layer having a shore hardness of at least 70A to 80A.; in order to form an orthotic that provides comfort, cushioning, flexibility and resilience when worn.  The modification of the material hardness’s of the layers within the orthotic insole would be a simple modification of one known element for another to obtain predictable results, a better orthotic that provides improved comfort during wear. Since it has been held that prior art ranges that include claimed ranges, provide prima facie case of obviousness.  In re Woodruff, 919F 2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).

Argument

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements and configurations, and revised ranges, included in the amended claims.   As a result they do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicant’s arguments that the combined references wherein said base layer has a shore hardness equal to or approximately equal to 77A, the examiner respectfully disagrees. Avent discloses the use of silicone, polyurethane and EVA (Paragraph 0037, 0078) – it would be understood that EVA would be capable of having a shore hardness of 77A and maintaining the integrity of the insole, as the Applicant states the use of EVA to construct the base layer/ lower layer in the instant Specification. 



In response to the applicant’s arguments that the combined references does not teach shore hardness, or any measurable hardness of the base layer, support layer, or cushion layer. Instead, Avent merely teaches that "the lower cushioning layer may be made of polyurethane, ethylene vinyl acetate copolymer, styrene-ethylene-butadiene-styrene, silicone, hydrogel, or any other cushioning material”, the examiner respectfully disagrees.  It is noted the applicant has changed the scope of the hardness ranges in the current amendments.  The combined references teach layers being capable of being made of many different materials. Avent specifically discloses the use of silicone, polyurethane and EVA (Paragraph 0037, 0078) – it would be understood that EVA would be capable of having the required shore hardness and maintaining the integrity of the insole, as the Applicant states the use of EVA to construct the base layer/ lower layer in the instant Specification. Therefore Avent is made from materials that are capable of having the necessary shore hardness’s and providing the properties that are associated with them, such as durability, resiliency flexibility and support.  

In response to the applicant’s arguments that the combined references do not specifically disclose said anterior portion having a first cutout along a medial side and a second cutout along a lateral side."  Lovell as shown in annotated Figure 3A, is used to disclose the first and second cutouts. 

Response to Office Action In response to the applicant’s arguments that the combined references do not specifically disclose a rigid shell layer that provides sufficient support to the metatarsals, Mallott, as shown in annotated Figures 1-5, are used to disclose the first and second cutouts. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Page 13 Serial No. 16/738,157Response to Office Action
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732